      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 1 of 9. PageID #: 313




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )       CASE NO. 1:19CR78
                                              )
                       Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
DAVID P. JONES,                               )       OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Defendant David P. Jones asked the Court to Revoke the Detention Order and requested a

hearing. (Doc. 34). For the following reasons, the Court DENIES Defendant’s Motion.

                                         I. BACKGROUND

       State and Federal authorities began investigating Defendant on suspicions of drug

trafficking in late 2018. On January 3 and 4, 2019, investigators attempted to make a controlled

purchase with a confidential source from Defendant at his residence in Elyria, Ohio. On January

4, the confidential source successfully purchased a mixture of heroin, fentanyl and carfentanil

from Defendant.

       Authorities executed a search warrant the next day on January 5, 2019. At the residence,

authorities found several different quantities of narcotics, including methamphetamines, heroin,

fentanyl, carfentanil and oxycodone. Authorities also found a firearm on the kitchen table. In

addition to the narcotics and firearm, investigators found cash and a digital scale in the residence.
      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 2 of 9. PageID #: 314



       Also present at the residence were three young women in their twenties. The women

implicated Defendant in drug trafficking activities. They also implicated Defendant with the

possession of the firearm. One woman indicated that she traded sex in exchange for narcotics to

fuel her addiction.

       Defendant spoke with investigators both on the date of the search and on a later date.

During those conversations, Defendant spoke about his drug trafficking activities. He also

discussed his ability to purchase firearms as a convicted felon. At one point, Defendant

indicated that “[p]rison has been [his] retirement idea for a while. Somebody’s got to take of me

[i.e., Defendant].” (Doc. 25, PageID: 208).

       State officials arrested Defendant on State charges of drug trafficking. The State court

granted Defendant bond. On February 6, 2019, a Grand Jury indicted Defendant with six counts

stemming from his activities. (Doc. 1). Defendant initially waived his right to a Detention

Hearing but reserved his right to have a hearing should his circumstances change. (Doc. 11). On

July 16, 2019, Defendant filed a Motion for Bond alleging that his circumstances changed due to

a medical condition. The Court referred the determination of bond to Magistrate Judge Ruiz for

a disposition. (Doc. 19).

       On July 24, 2019, the Magistrate Judge held a Detention Hearing. After hearing

testimony from Defendant’s daughter and Special Agent Carty, the Magistrate Judge determined

that “[b]y clear and convincing evidence that no condition or combination of conditions of

release will reasonably assure the safety of any other person and the community.” (Doc. 24,

PageID: 149).




                                              -2-
      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 3 of 9. PageID #: 315



       On April 15, 2020, Defendant filed his Motion challenging the Magistrate Judge’s

decision. (Doc. 34). The Government responded on April 20, 2020, asking the Court to

maintain Defendant’s custody. (Doc. 35).

                                       II. LAW & ANALYSIS

       In his Motion, Defendant claims that there are conditions or combination of conditions

that will reasonably assure both the community’s safety and Defendant’s appearance. Defendant

does not present new case-related information for the Court to consider. Instead, Defendant

relies on the presence of COVID-19 in our country and the Defendant’s prior medical diagnoses.

A.     Standard of Review

       District courts review a magistrate’s order of pretrial detention under a de novo standard.

United States v. Alexander, 742 F. Supp. 421, 423 (N.D. Ohio 1990). Under 18 U.S.C. § 3142,

“a defendant may be detained pending trial only if a judicial officer ‘finds that no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.’” United States v. Stone, 608 F.3d 939, 945

(6th Cir. 2010) (citing § 3142(e)). A finding of dangerousness must be “supported by clear and

convincing evidence.” Id. (citing § 3142(f)(2)(b)). Accordingly, the default position is that a

defendant should be released pending trial. Id.

       A court modifies the default position when a “a judicial officer finds that there is

probable cause to believe” that a defendant committed one of the crimes listed in §

3142(e)(3)(A)–(E). 18 U.S.C. § 3142(e)(3). In such a case, a presumption in favor of detention

exists. Id. In order to defeat this presumption, a defendant must come forward with evidence

that he does not pose a danger to the community or a risk of flight. Stone, 608 F.3d at 945.

While this burden is not heavy, a defendant must introduce at least some evidence. Id.



                                                -3-
      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 4 of 9. PageID #: 316



       Even when the defendant satisfies his burden of production, “the presumption favoring

detention does not disappear entirely, but remains a factor to be considered among those weighed

by the district court.” Id. (citing United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001)).

“Regardless of whether the presumption applies, the government’s ultimate burden is to prove

that no conditions of release can assure that the defendant will appear and to assure the safety of

the community.” Id. at 946. Ultimately, a court must consider the § 3142(g) factors to

determine if the government met its burden. Id.

B.     Presumption of Detention

       The parties do not dispute that the presumption of detention under § 3142(e)(3) applies.

When the government presents an indictment including charges listed in § 3142(e)(3), it has

fulfilled its burden to establish the presumption in favor of detention. Stone, 608 F.3d at 945

(citing United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)). Here, the Grand Jury indicted

Defendant with crimes listed in § 3142(e)(3). Since the Government has established the

presumption of detention, Defendant must produce evidence that he is neither a danger to the

community nor a flight risk.

C.     Defendant’s Rebuttal of Presumption

       Defendant argues he has rebutted the presumption of detention because he has strong

familial support; he remains sickly; and he has performed well while released on bond in State

court. The Government disagrees. While the Government commends Defendant’s familial

support, the Government argues that familiar support alone has no bearing on Defendant’s flight

risk or danger to the community.

       As the Magistrate Judge found, the Court finds Defendant met his burden in rebutting the

presumption of detention. As the Sixth Circuit reminds us, Defendant’s burden to rebut the



                                                -4-
      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 5 of 9. PageID #: 317



presumption is light. Stone, 608 F.3d at 945. Defendant’s behavior while on bond in State court

for three years with no violations constitutes “some evidence” that Defendant does not pose a

danger to the community or a flight risk. Accordingly, Defendant adequately rebutted the

presumption of detention.

D.     Government’s Burden of Persuasion

       Even through Defendant has satisfied his burden, the Court must still consider the

presumption of detention when weighing the § 3142(g) factors. See Stone, 608 F.3d at 945. A

determination that a defendant poses a danger or a flight risk “must be ‘supported by clear and

convincing evidence.’” Id. The Court considers the relevant § 3142(g) factors in turn.

       1.      Nature and Circumstances of the Offense

       The nature and circumstances of Defendant’s offense weighs in favors detention. Section

3142(g)(1) requires a court to consider the nature and circumstances of the offenses charged,

including crimes that involve “a controlled substance [or a] firearm.” 18 U.S.C. § 3142(g)(1).

Here, the allegations against Defendant involve both controlled substances and a firearm. Thus,

the charges on their face indicate a strong threat to society. See Stone, 608 F.3d at 947, n. 6

(citing Sixth Circuit precedent that affirms, on dangerousness grounds, the pre-trial detention of

run-of-the-mill drug dealers, even without any indication that the defendant has engaged in

violence). Accordingly, this factor weighs in favor of Defendant’s detention.

       2.      Weight of Evidence

       The weight of evidence also favors detention. This second factor of § 3142 goes to the

weight of the evidence of Defendant’s dangerousness, not the evidence bearing on defendant’s

guilt. Stone, 608 F.3d at 948 (citing United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991)

(Section 3142(g) “neither requires nor permits a pretrial determination of guilt”)).



                                                -5-
        Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 6 of 9. PageID #: 318



         At the Detention Hearing, the Government presented evidence that authorities found

various narcotics throughout the residence. While all narcotics are dangerous, the mix of heroin,

fentanyl, and carfentanil is especially dangerous. Moreover, the presence of a firearm and

Defendant’s self-proclaimed ability to obtain even more firearms while under disability adds to a

dangerousness finding.

         Accordingly, the Court finds that the weight-of-the-evidence factor weighs in favors

detention.

         3.     History and Characteristics of Defendant

         In considering the history and characteristics of Defendant, the Court considers:

                (A) the person’s character, physical and mental condition, family
                ties, employment, financial resources, length of residence in the
                community, community ties, past conduct, history relating to drug
                or alcohol abuse, criminal history, and record concerning
                appearance at court proceedings; and

                (B) whether, at the time of the current offense or arrest, the person
                was on probation, on parole, or on other release pending trial,
                sentencing, appeal or completion of sentence for an offense under
                Federal, State, or local law.

18 U.S.C. § 3142(g)(3)(A)–(B).

         Defendant maintains strong ties to the Northern District of Ohio, having resided here for

a substantial amount of time. He also enjoys a supportive family. This support is welcoming

given Defendant’s physical condition. Finally, Defendant has performed well on bond in the

past.

         However, Defendant does have a troubling criminal history. He has little employment

history. He has abused drugs in the past. And despite his physical infirmities, the evidence

reflects that Defendant still found a way to commit crime.




                                                -6-
      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 7 of 9. PageID #: 319



       More concerning, the evidence suggests that Defendant violated court supervision while

allegedly committing these crimes. Defendant never disputed this finding at the Detention

Hearing. Moreover, Defendant’s trading of narcotics for sex raises questions about his character.

These questions are only enhanced by Defendant’s cavalier attitude towards prison as his

retirement plan.

       Given these character concerns, this factor tilts in favor of detention.

       4.      The Nature and Seriousness of the Danger to Any Person or the Community

       The last factor favors detention. Section 3142(g)(4) requires the Court to consider “the

nature and seriousness of the danger to any person or the community that would be posed by the

person’s release.” 18 U.S.C. § 3142(g)(4). Allegations of drug trafficking are concerning. Drug

trafficking remains a menace to society and an obvious danger to the community. The mixture

of heroin, fentanyl and carfentanil that Defendant peddled is dangerous. Defendant perpetuated

these dangers by supplying narcotics to young women, roughly the age of his daughter. While

Defendant has family support from those who care about him, Defendant clearly does not care

how his actions affect other families in the community. The Court finds Defendant presents a

danger to the community. Accordingly, this factor weighs in favor of detention.

       After considering the § 3142(g) factors and the statutory presumption of dangerousness in

this case, the Court concludes that clear and convincing evidence supports the finding of

Defendant’s dangerousness to the community. Accordingly, no conditions of release will

reasonably assure the community’s safety.

E.     COVID-19 and Changed Circumstances

       The presence of COVID-19 in our country does not warrant a reopening of the Detention

Hearing. A district court may reopen a detention hearing based on changed circumstances. 18



                                                -7-
       Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 8 of 9. PageID #: 320



U.S.C. § 3142(f)(2)(B). However, the new information must 1) have been unknown to the

movant at the time of the hearing; and 2) have “a material bearing on the issue of whether there

are conditions of release that will reasonably assure a defendant’s appearance at trial and the

safety of any other person in the community.” United States v. Watson, 475 Fed. App’x 598, 600

(citing § 3142(f)(2)(B)). “In other words, the new information must be of a nature that would

increase the likelihood that the defendant will appear at trial and would show that the defendant

is less likely to pose a danger to the community.” Id.

         As discussed above, Defendant remains a danger to the community despite his health

conditions and the presence of COVID-19. Defendant’s health conditions are not changed

circumstances, as Defendant based his most recent request for bond on his medical conditions.

Regarding COVID-19, the Court understands the general risks that COVID-19 presents to

certain populations, including those in jails and prisons. But courts throughout the country “have

held that these risks, without more, do not amount to a ‘material change of circumstances

warranting a renewed evaluation of [a] prior detention order.” United States v. Tawfik, 2020 WL

1672655, at *2 (E.D. Mich. Apr. 6, 2020) (citing cases finding same). Moreover, jail officials

continue to take the necessary precautions to limit the introduction and spread of COVID-19 at

the facility. 1 (Doc. 35, PageID: 307-10). Thus, the presence of COVID-19, by itself, does not

impact Defendant’s danger to the community.




1
 As of April 28, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-28-2020%201500%20%281%29.pdf) (last accessed Apr. 29, 2020). While authorities
have locked-down the institution, this appears to be a precautionary measure due to three of the institution’s staff
members testing positive for the virus.

                                                         -8-
      Case: 1:19-cr-00078-CAB Doc #: 36 Filed: 04/30/20 9 of 9. PageID #: 321



                                       III. CONCLUSION

       For the foregoing reasons, the Court finds there is ‘clear and convincing evidence’ that no

condition or combination of conditions will reasonably assure the community’s safety. This

finding remains true despite COVID-19. Accordingly, the Court DENIES Defendant’s Motion

(Doc. 34).

       IT IS SO ORDERED.

                                            s/ Christopher A. Boyko
                                            CHRISTOPHER A. BOYKO
                                            Senior United States District Judge

Dated: April 30, 2020




                                              -9-
